State Farm Fire & Cas. Co. v Pennock (2019 NY Slip Op 03219)





State Farm Fire & Cas. Co. v Pennock


2019 NY Slip Op 03219


Decided on April 26, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., DEJOSEPH, NEMOYER, AND WINSLOW, JJ.


518 CA 18-02280

[*1]STATE FARM FIRE & CASUALTY COMPANY, AS SUBROGEE OF CHRISTINE JONES, PLAINTIFF-RESPONDENT-APPELLANT,
vSCOTT PENNOCK, DOING BUSINESS AS CHIM-CHIMNEE SWEEPS, DEFENDANT-APPELLANT-RESPONDENT. 


KNYCH & WHRITENOUR, LLC, SYRACUSE (MATTHEW E. WHRITENOUR OF COUNSEL), FOR DEFENDANT-APPELLANT-RESPONDENT. 
LAW OFFICES OF STUART D. MARKOWITZ, P.C., JERICHO (STUART D. MARKOWITZ OF COUNSEL), FOR PLAINTIFF-RESPONDENT-APPELLANT. 

	Appeal and cross appeal from an order of the Supreme Court, Oswego County (James W. McCarthy, J.), entered May 31, 2018. The order denied the respective motions of the parties for summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: April 26, 2019
Mark W. Bennett
Clerk of the Court